KAPSNER; Justice,
dissenting.
[¶ 20] I respectfully dissent.
[¶21] An officer may request consent to search a person’s belongings. What an officer may not constitutionally do is unreasonably seize a person for' purposes of getting that consent when the officer has no reasonable and articulable suspicion that the person being detained is engaged in criminal activity. As the majority notes in paragraph 10, Walker argues his detainment was unreasonable because the purpose of the stop had been completed and further detention was no longer reasonably related in scope to the circumstances which justified the stop. For reasons articulated in my dissent in State v. Asbach, 2015 ND 280, ¶¶ 24-35, 871 N.W.2d 820, the companion case relating to the driver of the vehicle, I agree.
[¶ 22] During a traffic stop, passengers in the vehicle are seized for purposes of the Fourth Amendment. Brendlin v. California, 551 U.S. 249, 263, 127 S.Ct. 2400, 168 L.Ed.2d 132 (2007). “[A] traffic stop of a car communicates to a reasonable passenger that he or she is not free to terminate the encounter with the police and move about at will.” Arizona v. Johnson, 555 U.S. 323, 333, 129 S.Ct. 781, 172 L.Ed.2d 694 (2009). Officers may question passengers on topics unrelated to the purpose for the stop “so long as those inquiries do not measurably extend the duration of the stop.” Id. Officers may also take certain safety precautions — e.g. ordering a passenger to exit a vehicle and conduct a frisk — but officers may do so only when they “harbor reasonable suspicion that the person subjected to the frisk is armed and dangerous.” Id. at 327, 129 S.Ct. 781.
[¶ 23] In this case, when the driver refused to give police permission to search the vehicle, there was nothing left to be done relating to the stop other than to issue a traffic citation or warning. Officer Bohn had no reason to believe either Walker or the driver was armed and dangerous. The officer had already run a background check on both Walker and the driver and had not found any warrants for either. He had questioned both men regarding where they had come from, where they were going, how they knew each other, and the purpose for their trip.- The officer even consulted with a detective to see whether the detective recognized either the driver or Walker as drug traffickers. By the officer’s own admission, quoted in Asbach, none of these investigations *459and -inquiries yielded any information sufficient to give him reasonable suspicion criminal activity was occurring. 2015 ND 280, at ¶ 26, 871 N.W.2d 820 (Kapsner, J., dissenting). Yet the officer persisted, and Walker acquiesced to a search that revealed contraband.
[¶ 24] The trial court found that Officer Bohn asked Walker twice if he could search the vehicle and that “he told Walker that if he could do a quick search of the vehicle they would be able to get on their way.” The trial court found that, although Officer Bohn was still in the possession of the mens’ driver’s licenses, the consent was not conditional because “Officer Bohn was conducting duties related to the initial stop of the vehicle and had not yet finished that process.” The only duty relating to the initial stop remaining -to be done was to issue a citation or give a warning. Otherwise, the- officer was simply extending a seizure to follow his hunch. For State v. Guscette, 2004 ND 71, 678 N.W.2d 126, to be applicable to this case, Officer Bohn should have returned the licenses of both men, told them they were free to leave, and then asked for permission to search the car.
[¶25] The majority’s decision may seem reasonable given the officers’ inquiries unrelated to the traffic stop were relatively quick, the time required to search a passenger vehicle is short, and it turned out Walker did, in fact, possess contraband. However, its holding articulates a rule that subjects citizens to constitutional violations merely because those violations can be completed quickly. Both this Court and the United States Supreme Court have stated law enforcement must conclude a seizure when the purpose for the seizure has been completed. See Rodriguez v. United States, — U.S. -, 135 S.Ct. 1609, 1612, 191 L.Ed.2d 492 (2015); State v. Deviley, 2011 ND 182, ¶ 9, 803 N.W.2d 561. Yet; the rule the majority articulates today gives law enforcement the approval to use seizures as leverage for compelling citizens into self-incriminating action by simply prolonging detainment until the citizen acquiesces in the officer’s demands: “If I can search your vehicle, I’ll let you go.” Extending seizures in this manner is contrary to our precedent and in conflict with United States Supreme Court holdings.
[¶ 26] I would reverse the district court’s order denying Walker’s motion to suppress evidence.
[¶ 27] DANIEL J. CROTHERS, concurs.